 1
 2
 3
 4
 5
 6
 7
                          UNITED STATES DISTRICT COURT
 8
                         CENTRAL DISTRICT OF CALIFORNIA
 9
10   Henry Lee, et al,              )               SACV 20-01359JVS(ADSx)
                                    )
11                                  )               ORDER OF DISMISSAL UPON
                 Plaintiff,         )
12                                  )               SETTLEMENT OF CASE
           v.                       )
13                                  )
                                    )
14   City of Orange, et al,         )
                                    )
15               Defendant(s).      )
                                    )
16   ______________________________ )
17
18         The Court having been advised by the counsel for the parties that the above-
19   entitled action has been settled,
20         IT IS ORDERED that this action be and is hereby dismissed in its entirety
21   without prejudice to the right, upon good cause being shown within 100 days, to
22   reopen the action if settlement is not consummated.
23
24   DATED: 6/21/21                              ___________________________
25                                                  James V. Selna
                                                 United States District Judge
26
27
28
